Citation Nr: 1036423	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-06 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

What evaluation is warranted for post-traumatic stress disorder 
(PTSD) from November 8, 2004?


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to May 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
that granted entitlement to service connection for posttraumatic 
stress disorder and assigned a 30 percent rating, effective 
November 8, 2004.  In a November 2007 rating decision, VA 
assigned a 50 percent for the disorder effective June 8, 2007.  
The appellant disagreed with the effective date assigned for the 
increased rating, however, that claim was granted to the 
appellant's satisfaction in a March 2008 rating decision.  

In August 2008, the Board dismissed the issue of what evaluation 
is warranted for type II diabetes mellitus since 
January 12, 2004, and the question what evaluation is warranted 
for post-traumatic stress disorder (PTSD) from November 8, 2004 
was remanded to the Appeals Management Center.

In an April 2009, rating decision the Huntington, West Virginia 
RO granted a 70 percent rating for posttraumatic stress disorder 
effective December 5, 2008.   

In a February 2006 statement the representative raised the 
issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  In January 2008, the Board referred that 
issue because it had not been adjudicated by the RO and 
hence it was not before the Board.  While the RO may have 
considered this issue, there is no documentation in the 
claims file that the RO has since formally adjudicated the 
claim.  Hence, it is again referred to the RO for 
appropriate development.  

This claim is REMANDED to the RO in Newark, New Jersey in light 
of their specific request to have the case returned and in view 
of the discussion below.  


REMAND

In April 2009 and September 2010 additional evidence was 
submitted to the Newark, New Jersey RO.  Unfortunately, there is 
no documentation showing that the RO has had an opportunity to 
review this evidence or document their consideration of it.  
Moreover, there is no evidence that the Veteran waived his right 
to have such evidence considered by the RO prior to the Board.  
Therefore, additional development of the record is required.  38 
C.F.R. § 20.1304 (2009). 

Accordingly, the case is REMANDED for the following action:

After conducting any additional development 
warranted in light of the evidence received 
since the April 2009 supplemental statement 
of the case, the RO must readjudicate the 
question what evaluation is warranted for 
post-traumatic stress disorder from November 
8, 2004. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

